Citation Nr: 0208330	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  97-34 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for polyneuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In May 1999, the Board granted reopening of the 
veteran's claim, found the reopened claim to be well grounded 
and remanded the reopened claim to the RO for additional 
development.  The case was returned to the Board in August 
2000.  In October 2000, the Board remanded the claim for 
further development. After undertaking additional 
development, the RO denied the claim. The case was returned 
to the Board in May 2002.

The veteran provided testimony at an April 1998 hearing 
before an RO hearing officer and at a video-conference 
hearing before the undersigned Member of the Board in April 
1999.  Transcripts of both hearings are of record.

In an October 2000 memorandum received from the veteran's 
representative, it was indicated that the veteran was not 
satisfied with the current diagnostic code assigned for his 
service connected post-adenocarcinoma of the kidney.  This 
matter has not been addressed by the RO.  Therefore, it is 
referred to the RO for any indicated action.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal has been obtained.

2.  Polyneuropathy was not present in service or manifested 
within one year of the veteran's discharge from service.  is 
not etiologically related to any herbicide exposure sustained 
by the veteran in service.

3.  Polyneuropathy is not etiologically related to the 
veteran's exposure to herbicides or any other incident of 
service, nor was it caused or chronically worsened by the 
service-connected adenocarcinoma of the kidney.


CONCLUSIONS OF LAW

1.  Polyneuropathy was not incurred in or aggravated by 
service, nor may it be presumed that this disability was 
incurred or aggravated during service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1116 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).

2.  Polyneuropathy is not proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records do not document any 
pertinent complaints or abnormal findings.

In a February 1997 rating decision, the RO granted service 
connection for post-operative adenocarcinoma of the kidney 
and assigned a 30 percent evaluation.

Private outpatient treatment records dated from March 1992 to 
February 1994 reveal that the veteran complained of numbness 
in various parts of the body.  The diagnoses included 
possible neuralgia and paresthesia.

In a February 1993 letter, Robert L. Glanzman, M.D., noted 
that the veteran had a one year history of intermittent 
numbness of the arms, legs, and face.  Dr. Glanzman noted 
that physical examination was essentially normal.  He was 
unable to provide a definite diagnosis.

A September 1993 report was received from Susan F. Mickel, 
M.D..  Dr. Mickel stated that she believed the veteran's 
paresthesias were predominately anxiety related. 

A January 1994 report was received from Catherine A. Kroll, 
D.O..  Dr. Kroll stated that she had treated the veteran 
since October 1985, with complaints of numbness of the arms, 
legs, and mouth beginning in January 1993.  Kr. Kroll noted 
that other physicians had indicated that the etiology of the 
veteran's numbness was either anxiety or mild B 12 folate 
deficiency.  

The veteran underwent a VA examination in March 1994.  He 
complained of numbness and tingling in the hands, feet, and 
face.  The diagnoses were carpal tunnel syndrome of the 
wrists, status-post decompression medial nerve bilaterally 
with persistent symptoms; and paresthesia of the hands, feet, 
and central face, of unknown etiology.

In a March 1994 private outpatient treatment record, it was 
noted that the veteran's neuropathy had persisted without any 
clear etiology.  The impression was polyneuropathy.

Letters dated in May and December 1994 were received from 
Terry W. Fuller, M.D.  In the May 1994 letter, Dr. Fuller 
noted that additional testing needed to be conducted in order 
to determine the etiology of the veteran's peripheral 
neuropathy.  In the December 1994 letter, Dr. Fuller stated 
that the veteran's prior agent orange exposure appeared to be 
minimal and that it would seem unlikely that his neuropathy 
is related to that, but of course, it would be difficult to 
entirely exclude that.  

In a report of VA hospitalization from April to May 1996, it 
was noted that the veteran reported tingling and paresthesia 
in both lower extremities up to the knees and both upper 
extremities up to the mid forearms.  He was diagnosed with 
probable amyotrophic lateral sclerosis, and sensorimotor 
polyneuropathy 

In a VA hospital report dated in August 1996, it was noted 
that the continued to experience intermittent numbness and 
tingling from his knees to his feet and from his elbows to 
his digits bilaterally.  The diagnosis was polyneuropathy.

In December 1996, the veteran underwent a VA examination.  
The examiner concluded that the veteran's polyneuropathy 
might be secondary to perineal plastic syndrome due to the 
veteran's service-connected adenocarcinoma of the right 
kidney or that it could be due to amyotrophic lateral 
sclerosis.  

At an April 1998 hearing before an RO hearing officer, the 
veteran testified that he was exposed to Agent Orange during 
service and that caused his neuropathy.    

Supporting medical literature was received in April 1998.  
The literature pertains to the relationship between exposure 
to herbicides and peripheral neuropathy.

At an April 1999 video-conference hearing before the 
undersigned Member of the Board, the veteran testified that 
he was exposed to Agent Orange during his service in Vietnam.  

The veteran underwent a VA examination of the peripheral 
nerves in October 1999.  The veteran was in a wheelchair.  
The examiner's impression was mixed sensory motor neuropathy.  
The examiner further commented that the etiology of the 
peripheral neuropathy was unclear.  It was noted that the 
onset in late 1993 with a sensory component which rapidly 
progressed to a motor involvement is suggestive of chronic 
inflammatory neuropathy.  It was the examiner's opinion that 
the etiology of the polyneuropathy, although obscure, was not 
related to Agent Orange exposure which happened almost 20 
years prior to the first symptoms.  Furthermore, the examiner 
stated that the etiology of the peripheral neuropathy was not 
to be linked to the adenocarcinoma of the right kidney 
diagnosed in 1976 since paraneoplastic remote cancer effects 
are unlikely to happen 17 years after the diagnosis of the 
tumor.

In May 2000, the veteran submitted a statement in which he 
reported that he was seen at the "Marquette outreach 
clinic" in April 2000.  The veteran stated that during that 
visit he was asked why VA had not connected his neuropathy to 
his service connected right nephrectomy for adenocarcinoma.  

Records received from Marquette General Hospital include 
duplicate letters of dated in May and December 1994 from Dr. 
Fuller in which he stated that the veteran's prior agent 
orange exposure appeared to be minimal and it would seem 
unlikely that his neuropathy was related to that, but it 
would be difficult to entirely exclude that.

In a VA outpatient treatment record dated in August 2000, the 
examiner stated that he agreed with prior consultants that 
the veteran's polyneuropathy seemed to be related to Agent 
Orange.  

In a July 1999 disability report from the Social Security 
Administration (SSA), it was noted that the veteran was 
receiving disability payments for a primary diagnosis of 
peripheral neuropathy.

The claims folder was reviewed by a VA neurologist in October 
2001.  He stated that given the presence of upper motor 
neuron findings the veteran could have a form of motor neuron 
disease and that at this point and time after six years, this 
would certainly be a variant of typical ALS in that the 
clinical course tends to be much shorter.  He indicated that 
sensory abnormalities are found in a small percent of 
patients so their presence would not preclude the diagnosis.  
He believed, however, that the possibility of an inflammatory 
polyneuropathy could not be completely excluded and that no 
definite and final conclusion concerning the diagnosis could 
be reached.  With respect to the issue of causation, it was 
the physician's opinion that the condition was not related to 
Agent Orange exposure.  He noted that the onset of the 
condition was in 1994 or later, at least 15 years after the 
last date of exposure, and that that this would be a highly 
unlikely mechanism with respect to toxic neuropathy.  Also, 
the examiner noted that the literature does not support 
polyneuropathy secondary to Agent Orange exposure.  The 
examiner stated that the opinions were expressed to a 
reasonable degree of neurological certainty, based on the 
records reviewed.

Duplicate medical literature (addressed above) was received 
in April 2002.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  For the purpose of this decision the Board will 
assume that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the VCAA and the implementing 
regulations were in effect when the RO most recently 
considered the veteran's claim.  As noted above, the Board 
has remanded this case on two occasions to ensure that all 
available information and evidence necessary to substantiate 
the claim is obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.  

In sum, the facts relevant to the claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  

III.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(a) (6) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2001).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 
2.

Neither chronic peripheral neuropathy nor polyneuropathy is 
among the diseases specified in 38 U.S.C.A. § 1116(a).  In 
addition, the Secretary has not determined, on the basis of 
sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of chronic peripheral 
neuropathy or polyneuropathy in humans.  See 38 C.F.R. 
§ 3.309(e). 

The Board notes that the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA) was enacted on December 27, 
2001.  See Pub. L. No. 107-103, 115 Stat. 976 (2001).  This 
law made substantive changes to 38 U.S.C.A. § 1116 pertaining 
to presumption of service connection for diseases associated 
with exposure to certain herbicide agents.  As noted above, 
on December 27, 2001, the VEBEA was enacted.  This law made 
substantive changes to 38 U.S.C.A. § 1116 pertaining to the 
presumption of service connection for diseases associated 
with exposure to certain herbicide agents.  It provides that 
a veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  In addition, the law adds Type II diabetes 
mellitus to the list of diseases subject to presumptive 
service connection on an Agent Orange basis.  It did not add 
chronic peripheral neuropathy or polyneuropathy to the list 
of diseases subject to presumptive service connection on the 
basis of herbicide exposure.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2001).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).

IV.  Analysis

The evidence does not suggest nor has it been contended that 
the veteran had neuropathy during service or manifested it 
within one year thereof.  The veteran contends that service 
connection is warranted for this disability because it 
resulted from his exposure to herbicides in service or from 
his service-connected kidney cancer.  While the Board has 
considered the veteran's contentions, he is not competent to 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

The evidence does include an August 2000 outpatient treatment 
record noting  a cursory statement that there could be a link 
between the veteran's neuropathy and Agent Orange exposure in 
service.  This medical opinion is of limited probative value 
because the rationale for the opinion was not provided.  On 
the other hand, two VA physicians (in October 1999 and 
October 2001) have offered their opinions that the veteran's 
neuropathy is not related to Agent Orange exposure in 
service.  Their opinions are based upon a review of the 
veteran's pertinent medical history.  In addition, both 
physicians supported their conclusions.  Both physicians 
found it to be significant that the neuropathy was not 
manifested until many years after the last date of the 
veteran's Agent Orange exposure.  Moreover, the neurologist 
who provided the October 2001 opinion noted that the 
literature did not support the existence of a causal 
relationship between Agent Orange exposure and chronic 
neuropathy.  Therefore, the Board's has found these medical 
opinions, particularly the October 2001 opinion, to be of 
greater probative value than the opinion supportive of the 
claim.

Moreover, neither chronic peripheral neuropathy nor 
polyneuropathy is among the diseases subject to presumptive 
service connection on an Agent Orange basis because the 
Secretary has not determined, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between the exposure of humans to an herbicide agent, and the 
occurrence of chronic peripheral neuropathy or polyneuropathy 
in humans.  

Therefore, the Board has concluded that the preponderance of 
the evidence is against the claim for service connection on a 
direct or presumptive basis.

With respect to whether service connection is warranted on a 
secondary basis, the Board notes that a December 1996 VA 
examiner concluded that the veteran's polyneuropathy might be 
secondary to perineal plastic syndrome due to the veteran's 
service-connected adenocarcinoma of the kidney.  The examiner 
did not assess the likelihood of such a relationship or 
support his conclusion.  The October 1999 VA examiner 
reviewed the veteran's pertinent medical history and 
concluded that the neuropathy was not etiologically related 
to the adenocarcinoma of the right kidney.  This examiner 
properly supported his conclusion, noting that the veteran's 
adenocarcinoma of the right kidney was diagnosed in 1976 and 
that paraneoplastic remote cancer effects are unlikely to 
happen 17 years after the diagnosis of the tumor.  
Furthermore, the Board notes that the October 2000 remand was 
based on the veteran's statement that there was medical 
evidence linking his polyneuropathy to his service-connected 
post-operative adenocarcinoma of the kidney.  Medical 
treatment records received subsequent to the remand did not 
provide such evidence nor has the veteran provided or 
identified any available medical evidence of such a nexus.  

Therefore, the Board must also conclude that the 
preponderance of the evidence is against the claim for 
service connection on a secondary basis.       







ORDER

Entitlement to service connection for polyneuropathy is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

